Exhibit 10.5

PROMISSORY NOTE

$103,000

December 7, 2010

Biovest International, Inc. a Delaware corporation, (the “Borrower”) and JMS
Holdings, LLC, a Minnesota Limited Liability Company (the “Accommodation Party”)
together with the Borrower (the “Maker”), for value received, hereby promises to
pay to the Economic Development Authority in and for the City of Coon Rapids
(the “EDA”) or its assigns (the EDA and any assigns are hereinafter referred to
as the “Holder”), at its designated principal office or such other place as the
Holder may designate in writing, the principal sum of one hundred three thousand
and No/100 Dollars ($103,000) or so much thereof as may be advanced under this
Note, with interest as hereinafter provided, in any coin or currency which at
the time or times of payment is legal tender for the payment of private debts in
the United States of America. The principal of this Note is payable in
installments due as follows:

1. The term of the Loan shall be amortized over two hundred forty (240) months,
with a balloon payment on the one hundred twentieth (120) month. The loan term
shall commence and interest shall accrue as of the Initial Disbursement Date (as
defined in the Loan Agreement). The Loan shall bear interest at a per annum rate
as follows:

Months 1 – 60 at 2.5% interest

Months 61 – 80 at 5.0% interest

Months 81 – 100 at 7.0% interest

Months 101 – 120 at 9.0% interest

2. Payments of principal and interest shall commence on the first day of the
first month immediately following the Initial Disbursement Date, and shall
continue on the first day of each and every month thereafter until paid in full.
Such payments shall fully amortize the Loan over two hundred forty (240) months;
provided, however, the entire remaining unpaid balance of principal and interest
shall be due and payable in full on the first day of the one hundred twentieth
(120) month following the Initial Disbursement Date.

3. The Maker shall have the right to prepay the principal of this Note, in whole
or in part, without prepayment penalty.

4. This Note is given pursuant to the Loan Agreement and is secured by a
security agreement of even date herewith (the “Security Agreement”) covering
certain property located in Anoka County, Minnesota. In the event any such
security is found to be invalid for whatever reason, such invalidity shall
constitute an event of default hereunder.

All of the agreements, conditions, covenants, provisions, and stipulations
contained in the Loan Agreement, or any instrument securing this Note are hereby
made a part of this Note to the same extent and with the same force and effect
as if they were fully set forth herein. It is agreed that time is of the essence
of this Note. If a default occurs under the Loan Agreement, or any instrument
securing this Note, then the Holder of this Note may at its right and option,
without notice, declare immediately due and payable the principal balance of
this Note, together with any costs of collection including reasonable attorney
fees incurred by the Holder of this Note in collecting or enforcing payment
hereof, whether suit be brought or not, and all other sums due hereunder, or
under any instrument securing this Note. The Maker agrees that the Holder of
this Note may, without notice to the Borrower, but with notice to the
Accommodation Party, and without affecting the liability of the Maker of this
Note, accept additional or substitute security for this Note, or release any
security or any party liable for this Note or extend or renew this Note.

 

1



--------------------------------------------------------------------------------

5. The remedies of the Holder of this Note as provided herein, and in the Loan
Agreement, or any other instrument securing this Note, shall be cumulative and
concurrent and may be pursued singly, successively, or together, and, at the
sole discretion of the Holder of this Note, may be exercised as often as
occasion therefore shall occur; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release thereof.

The Holder of this Note shall not be deemed, by any act of omission or
commission, to have waived any of its rights or remedies hereunder unless such
waiver is in writing and signed by the Holder of this Note and then only to the
extent specifically set forth in the writing. A waiver with reference to one
event shall not be construed as continuing or as a bar to or waiver of any right
or remedy as to a subsequent event. This Note may not be amended, modified, or
changed except only by an instrument in writing signed by the party against whom
enforcement of any such amendment, modifications, or change is sought.

6. This Note shall be governed by and construed in accordance with the laws of
the state of Minnesota without regard to its conflict of laws provisions. Any
disputes, controversies, or claims arising out of this Note shall be heard in
the state or federal courts of Minnesota, and all parties to this Note waive any
objection to the jurisdiction of these courts, whether based on convenience or
otherwise.

7. The headings used in this Note are solely for convenience of reference, are
no part of this Note, and are not to be considered in construing or interpreting
this Note.

8. This Note, with the other Loan Documents, constitutes the entire Note between
the parties pertaining to its subject matter and it supercedes all prior
contemporaneous Notes, representations, and understandings of the parties
pertaining to the subject matter of this Note.

9. Separability. Wherever possible, each provision of this Note and each related
document shall be interpreted so that it is valid under applicable law. If any
provision of this Agreement or any related document is to any extent found
invalid by a court or other governmental entity of competent jurisdiction, that
provision shall be ineffective only to the extent of such invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or any other related document.

10. IT IS HEREBY CERTIFIED AND RECITED that all conditions, acts, and things
required to exist, happen, and be performed precedent to or in the issuance of
this Note do exist, have happened, and have been performed in regular and due
form as required by law.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Maker has caused this Note to be duly executed as of the
7th day of December, 2010.

 

BIOVEST INTERNATIONAL, INC.

By:

 

/s/ David Moser

Name:

  David Moser

Its:

  Secretary

 

JMS HOLDINGS, LLC

By:

 

/s/ James M. Stanton

Name:

  James M. Stanton

Its:

  Chief Manager

 

3